COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-05-348-CV



LUAT LENJAU, INDIVIDUALLY AND 				       APPELLANT

AS REPRESENTATIVE OF THE ESTATE 

OF DAYANG LIMAU, DECEASED, AND

AS GUARDIAN OF MOSES LUAT, A 

MINOR, FLORENCE LUAT, A MINOR,

MARILYN LUAT, A MINOR, RUBINE LUAT,

A MINOR, 
MOSES LUAT, A MINOR, LAHAI 

LUAT, A MINOR AND NEWBORN LUAT,

A MINOR



V.



BELL HELICOPTER TEXTRON, INC., 		                         APPELLEES

BELL HELICOPTER CORPORATION, 

BELL HELICOPTER KOREA, INC., 

BELL HELICOPTER INTERNATIONAL, INC., 

AND BELL HELICOPTER INTERNATIONAL 

SALES CORPORATION

----------



FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY



----------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

------------

On October 14, 2005, and November 29, 2005, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P.
 42.3(c).  Appellant has not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.

PER CURIAM

PANEL D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 

DELIVERED: December 22, 2005



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).